DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is issued as supplemental amendment to Notice of Allowance mailed 28 February 2022.  Claims 1 – 7, 11 – 17 and 21 – 27 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pin Wu (Reg. No. 80,173) on 17 March 2022.
The application has been amended as follows: 
Claims
11. (Currently Amended)  An electronic device, comprising: 
at least one processing unit; 
and at least one memory coupled to the at least one processing unit and storing instructions, which when executed by the at least one processing unit, cause the at least one processing unit to execute acts, the acts comprising: 
receiving a current operation request from a user via an Application Programming Interface (API), wherein data, requested by the current operation request, is to be duplicated to [[the]] a cache, and a name of the API indicating i) a type of an operation 
obtaining a plurality of historical operation requests of the user, the plurality of historical operation requests being received prior to the current operation request; 
determining a predicted operation request for the user based on the plurality of historical operation requests and the current operation request;
marking, based on the name of the API indicating the type of the operation associated with the current operation request, a range of API names in advance;
determining whether a first type, of a first operation associated with the predicted operation request, belongs to predetermined types, the determining whether the first type belongs to predetermined types comprises determining that the predicted operation request is associated with one of the marked range of API names;
and in response to determining that the predicted operation request is related to the marked range of the API names, adjusting data in the cache based on predicted operation request.

21. (Currently Amended)  A computer program product tangibly stored on a non-transitory computer storage medium and comprising machine-executable instructions, which when executed by a processor, cause the processor to perform acts, the acts comprising:
receiving a current operation request from a user via an Application Programming Interface (API), wherein data, requested by the current operation request, is to be duplicated to [[the]] a cache, and a name of the API indicating i) a type of an operation associated with the current operation request and ii) a storage location of the data requested by the current operation request; 

determining a predicted operation request for the user based on the plurality of historical operation requests and the current operation request; 
marking, based on the name of the API indicating the type of the operation associated with the current operation request, a range of API names in advance;
determining whether a first type, of a first operation associated with the predicted operation request, belongs to predetermined types, the determining whether the first type belongs to predetermined types comprises:
determining that the predicted operation request is associated with one of the marked range of API names;
and in response to determining that the predicted operation request is related to the marked range of the API names, adjusting data in the cache based on predicted operation request.

Reasons for Allowance
Amendments to claims 11 and 21 correct antecedence basis for “the cache” and thus does not change allowable subject matter of claims 11 and 21.  Therefore, the claims are still in condition for allowance in view of reasons allowance in Notice of Allowance mailed 28 February 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139